1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   KORI A. WITTINGER, and ALAN J.        No.    2:18-cv-03214 WBS EFB
     WITTINGER,
13
                 Plaintiffs,
14                                         MEMORANDUM AND ORDER RE:
         v.                                MOTION TO REMAND
15
     FORD MOTOR COMPANY, a Delaware
16   Corporation; D.O. NERONDE, INC.
     a California Corporation dba
17   Auburn Ford; and DOES 1 through
18   10, inclusive,

19               Defendants.

20
                                  ----oo0oo----
21

22            In November 2018, Plaintiffs Kori A. Wittinger and Alan
23   J. Wittinger brought this action in the Superior Court of
24   California, County of Placer, asserting various state law claims
25   arising out of their 2006 purchase of a Ford-brand “Super Duty”
26   truck with an allegedly defective 6.0-liter diesel engine.
27   (Compl. (Docket No. 1-1).)    Defendant Ford removed the case on
28
                                       1
1    December 17, 2018.     (Docket No. 1.)      Presently before the court

2    is plaintiffs’ Motion to Remand.         (Docket No. 12.)   Defendant

3    Ford Motor Company does not oppose the motion but opposes

4    plaintiffs’ request for attorneys’ fees.         (Docket No. 16.)

5    I.    Factual and Procedural Background

6              On April 23, 2005, plaintiffs purchased a new 2006

7    Ford-brand F-350 Super Duty vehicle (“the subject vehicle”) from

8    an authorized Ford dealership in Placer County.          (Compl. ¶ 9.)

9    The vehicle was equipped with a 6.0-liter diesel engine.            (Id.   ¶

10   2.)   Plaintiffs allege that “[a]t all times relevant to this

11   action, Ford was aware of severe and pervasive defects in the

12   6.0-liter diesel engine.”     (Id.   ¶ 17.)     Despite Ford’s knowledge

13   of the engine’s “severe and pervasive” defects, plaintiffs

14   allege, Ford promoted it as a reliable, high-quality product that

15   did not suffer from any inherent defects.         (Id.   ¶ 33.)

16   Plaintiffs claim that they made their purchase of the subject

17   vehicle in reliance on both defendant Ford’s public statements

18   about the 2006 Ford F-350’s 6.0-liter engine, and the statements

19   of the Ford dealership’s sales personnel.         (Id.   ¶¶ 50 & 53.)

20             After purchasing the subject vehicle, plaintiffs
21   experienced repeated problems with its engine.           (Id. ¶ 57.)

22   Plaintiffs brought the subject vehicle to defendant Auburn Ford

23   for repairs.   (Id. ¶ 259.)    Plaintiffs allege that defendant

24   Auburn Ford owed them a duty of ordinary care and breached that

25   duty in its handling of the subject vehicle.         (Id. ¶¶ 260-61.)

26   Plaintiffs further allege that defendant Auburn Ford’s negligence
27   was a proximate cause of their damages.         (Id. ¶¶ 262.)

28   II.   Legal Standard
                                          2
1             “[A]ny civil action brought in a State court of which

2    the district courts of the United States have original

3    jurisdiction, may be removed by the defendant or the defendants,

4    to the district court of the United States for the district . . .

5    where such action is pending.”     28 U.S.C. § 1441(a).    However, if

6    “it appears that the district court lacks subject matter

7    jurisdiction, the case shall be remanded.”     28 U.S.C. § 1447(c).

8             On a motion to remand, the defendant has the burden of

9    showing by a preponderance of the evidence that federal

10   jurisdiction is appropriate.     See Geographic Expeditions, Inc. v.

11   Estate of Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010).

12   Federal courts have original jurisdiction over cases where

13   complete diversity exists between the parties and the amount in

14   controversy exceeds $75,000.     28 U.S.C. § 1332(a).     To satisfy

15   the requirements for complete diversity, “each of the plaintiffs

16   must be a citizen of a different state than each of the

17   defendants.”   Morris v. Princess Cruises, Inc., 236 F.3d 1061,

18   1067 (9th Cir. 2001) (citing Caterpillar Inc. v. Lewis, 519 U.S.

19   61, 68 (1996)).   However, a non-diverse defendant may be

20   disregarded for purposes of determining diversity if that
21   defendant was fraudulently joined.     Hamilton Materials Inc. v.

22   Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

23   III. Discussion

24       A.   Fraudulent Joinder and Remand

25            From the face of plaintiffs’ complaint, it appears that

26   complete diversity of citizenship does not exist between all
27   parties: defendant Auburn Ford and plaintiffs are all citizens of

28   California. (Compl. ¶¶ 3 & 5.)     In its Notice of Removal,
                                        3
1    however, defendant Ford argues that defendant Auburn Ford was

2    fraudulently joined “for no reason other than to defeat diversity

3    jurisdiction and prevent removal of the action to federal court.”

4    (Notice of Removal at 7 (Docket No. 1).)       It supports this

5    argument with the claim that the complaint’s allegations

6    regarding Auburn Ford are “bare-boned, non-specific

7    allegations.”1    (Id.)

8              A plaintiff has fraudulently joined a defendant when

9    the “plaintiff fails to state a cause of action against a

10   resident defendant, and the failure is obvious according to the

11   settled rules of the state.”    McCabe v. Gen. Foods Corp., 811

12   F.2d 1336, 1339 (9th Cir. 1987).       There is a general presumption

13   against a finding of fraudulent joinder, and the removing party

14   must prove by clear and convincing evidence that joinder was

15   fraudulent.     Hamilton Materials Inc., 494 F.3d at 1206.    If there

16   is a “non-fanciful possibility that the plaintiffs can state a

17   claim against the non-diverse defendant, the [district] court

18   must remand.”    Vu v. Ortho–McNeill Pharm., Inc., 602 F.Supp.2d

19   1151, 1154 (N.D. Cal. 2009)(quoting Macey v. Allstate Prop. &

20   Cas. Ins. Co., 220 F.Supp.2d 1116, 1118 (N.D. Cal.2002)).
21             Plaintiffs’ claim against resident defendant Auburn

22   Ford is for negligent repair.     (See Compl. ¶¶ 258-262.)    The

23        1    In support of its fraudulent joinder argument,
     defendant Ford also states that it “believes Plaintiff [sic] has
24   no intention of prosecuting these claims against Auburn Ford.”
     (Id. at 7.) This speculation is, however, beside the point:
25   regardless of plaintiffs’ intent, if there is any possibility
     that plaintiffs could establish liability against Auburn Ford,
26   joinder is not fraudulent. See Verduzco v. Ford Motor Co., No.
     1:13-CV-01437 LJO BA, 2013 WL 5739094, at *8 (E.D. Cal. Oct. 22,
27   2013), adopted by No. 1:13-CV-01437 LJO BA, 2013 WL 6053833 (E.D.
     Cal. Nov. 15, 2013).
28
                                        4
1    elements of negligence are duty, breach, causation, and damages.

2    Peredia v. HR Mobile Servs., Inc., 25 Cal. App. 5th 680, 687 (5th

3    Dist. 2018).    The complaint alleges that plaintiffs took the

4    subject vehicle to defendant Auburn Ford for repairs (Compl. ¶

5    73); that Auburn Ford represented to plaintiffs that the subject

6    vehicle was repaired (id.); that Auburn Ford was, in fact,

7    negligent in repairing the subject vehicle (id. ¶ 261); and that,

8    as a result, plaintiffs suffered damages (id. ¶ 262).

9                In determining whether Auburn Ford was fraudulently

10   joined, the relevant inquiry is whether there is a “non-fanciful

11   possibility that the plaintiffs can state a claim against the

12   non-diverse defendant.”     Vu, 602 F.Supp.2d at 1154.   “California

13   law is not so settled that a plaintiff could not possibly recover

14   against a dealership for negligent repair of a vehicle,” Lytle v.

15   Ford Motor Co., No. 2:18-CV-1628 WBS EFB, 2018 WL 4793800, at *2

16   (E.D. Cal. Oct. 2, 2018).    Given this, and the fact that the

17   complaint’s allegations clearly track the elements of a negligent

18   repair claim that would be cognizable under California law, the

19   court finds that there is a far from fanciful possibility that

20   plaintiffs could state a claim for negligent repair against
21   Auburn Ford.    Accordingly, defendant Auburn Ford was not

22   fraudulently joined, complete diversity is lacking, and the court

23   must remand this matter.

24       B.      Costs and Attorneys’ Fees

25               If a case is improperly removed, “[a]n order remanding

26   the case may require payment of just costs and any actual
27   expenses, including attorney fees, incurred as a result of the

28   removal.”    28 U.S.C. § 1447(c).   An award of attorneys’ fees may
                                         5
1    be appropriate where removal has been “sought for the purpose of

2    prolonging litigation and imposing costs on the opposing party,”

3    and “the standard for awarding fees should turn on the

4    reasonableness of the removal.”   Martin v. Franklin Capital

5    Corp., 546 U.S. 132, 140–41 (2005).

6               Joinder is fraudulent only where plaintiff could not

7    possibly state a claim against a given defendant.    See Grancare,

8    LLC v. Thrower by and through Mills, 889 F.3d 543, 548-550 (9th

9    Cir. 2018).   Given this standard, defendant Ford’s argument that

10   Auburn Ford was fraudulently joined was objectively unreasonable.

11   Defendant Ford did not even argue that plaintiff could not

12   recover from Auburn Ford under any legal theory.2    The facts and

13   circumstances of this case thus militate strongly in favor of

14   requiring defendant Ford to compensate plaintiffs for the costs

15   and expenses they incurred as a result of the removal.    See

16   Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1105

17   n.6 (9th Cir. 2000) (holding that an award of attorneys’ fees is

18   appropriate where removal was based on an incorrect understanding

19   of law).

20              The court has reviewed plaintiffs’ requested attorneys’
21   fees and expenses and finds them to be reasonable.

22              IT IS THEREFORE ORDERED that plaintiffs’ Motion to

23   Remand (Docket No. 12.) be, and the same hereby is, GRANTED.

24   This case is hereby remanded to the Superior Court of the State

25   of California, in and for the County of Placer.

26        2    The court is not unmindful of the fact that Ford has
     repeatedly attempted unsuccessfully to remove cases to federal
27   court on fraudulent joinder grounds. See, e.g., Lytle, WL
     4793800, at *4; Tasch v. Ford Motor Co., No. CV 18-380-R, 2018 WL
28   3956493 (C.D. Cal. Aug. 16, 2018).
                                     6
1              AND IT IS FURTHER ORDERED that plaintiffs’ request for

2    attorneys’ fees and expenses is GRANTED in the sum of $1,300.00.3

3    Dated:   May 3, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
          3    Defendant Ford Motor Company’s Motion for Judgment on
28   the Pleadings (Docket No. 8) is denied as moot.
                                     7
